DETAILED ACTION
This action is responsive to Applicant’s request for continued examination and remarks/amendments filed 7/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
 
Claim Status
Claims 1-10 are pending
Claims 1 and 3 are currently amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (US Pub. 2006/0024213).
The Examiner notes Arai is related to application JP-2006-041253A, as listed on the IDS filed 10/3/2018.
Regarding claim 1, Arai teaches a substrate liquid processing apparatus ([0035] and Fig. 1, entirety), comprising: 

an outer tub ([0035] and Fig. 1, collecting tank #3) provided at an outside of the inner tub (see Fig. 1, radially outward and upward) and configured to receive the processing liquid flowed from the inner tub ([0035]: collecting phosphoric acid overflowing from tank 1); 
a first cover body ([0036] and Figs. 1-6, left cover plate #25) configured to be moved between a first closing position where the first cover body closes a first region of the top opening of the inner tub (see Fig. 2, plates closed to cover left half of inner volume) and a first opening position where the first cover body opens the first region of the top opening (see Fig. 4, plates open to allow access to left half of inner volume); and 
a second cover body ([0036] and Figs. 1-6, right cover plate #25) configured to be moved between a second closing position where the second cover body closes a second region of the top opening of the inner tub (see Fig. 2, plates closed to cover right half of inner volume) and a second opening position where the second cover body opens the second region of the top opening (see Fig. 4, plates open to allow access to right half of inner volume), 
wherein the first cover body has a bottom wall (Fig. 2, bottom wall of left plate #25) and a sidewall (Fig. 2, innermost wall of left plate #25 that contacts innermost wall of right plate #25) extended and bent upwards from the bottom wall (sidewall is perpendicular to bottom wall in an upwards direction, thus is “bent upwards”), 


    PNG
    media_image1.png
    409
    558
    media_image1.png
    Greyscale

when the first cover body and the second cover body are respectively placed at the first and second closing positions (see Fig. 2), the sidewall of the first cover body and the sidewall of the second cover body are closely located to face each other with a gap (see annotated Fig. 3 below, the overall gap between plates #25 consists of both a wide “a” gap portion and a narrow “b” gap portion) having a height therebetween (see Fig. 2),

    PNG
    media_image2.png
    433
    456
    media_image2.png
    Greyscale

the gap is defined between the sidewall of the first cover body and the sidewall of the second cover body (see annotated Fig. 3 above in relation to Fig. 2, the gap between left and right cover plates #25),Page 2 of 11Appl. No. 16/150,513Submission dated July 13, 2021 Response to Office action dated April 13, 2021wherein the sidewall of the first cover body and the sidewall of the second cover body extend substantially over a longitudinal direction of the inner tub (Figs. 2-3, sidewall runs across the entire up/down direction of the apparatus), and the gap is formed along the entire length of the sidewall of the first cover body and the sidewall of the second cover body (as in annotated Fig. 3 above, gap is formed along the entire length of each cover plate #25, and comprises portions “a” and “b” that form the overall gap between the two plates) and wherein the sidewall of the first cover body and the sidewall of the second cover body face each other (see Fig. 2).

Regarding claim 2, Arai teaches wherein a recess is formed on a top surface of each of the first cover body and the second cover body (see annotated Fig. 2 below, recesses over respective covers #25), and the bottom wall and the sidewall of the first cover body define at least a part of the recess of the first cover body (bottom wall and 

    PNG
    media_image3.png
    290
    558
    media_image3.png
    Greyscale


Regarding claim 4, Arai teaches wherein a cover ([0037] and plates #31 of Fig. 2) configured to cover the gap (insert opening #27 of Fig. 3 and [0036]) from above is provided at at least one of the first cover body or the second cover body (see Fig. 2, #31 provided above opening #27).

Regarding claim 5, Arai teaches wherein a plate-shaped body (see annotated Fig. 2 below) is mounted to a top surface of the at least one of the first cover body or the second cover body (the pair of cover plates 25 shown in Figs. 1-4 and [0036]) where the cover is provided (see below), and the plate-shaped body is part of the cover and is protruded above the gap over the corresponding sidewall (see below).

    PNG
    media_image4.png
    382
    562
    media_image4.png
    Greyscale



Regarding claim 6, Arai teaches wherein a seal (see annotated Fig. 2 below, contacting portions of opposing plates #31) configured to seal the gap (Fig. 2/3, closing the opening #27) is provided at at least one of the first cover body or the second cover body (the seal below is provided in the nearby vicinity of the plates #25, interpreted as the first and second cover bodies, and thus meets the limitation “provided at”).

    PNG
    media_image5.png
    158
    546
    media_image5.png
    Greyscale


Regarding claim 9, Arai teaches wherein a plate-shaped body (see annotated Fig. 2 below) is mounted to a top surface of the at least one of the first cover body or the second cover body (the pair of cover plates 25 shown in Figs. 1-4 and [0036]) where the seal is provided (see below, where the seal and the plate-shaped body are in nearby 

    PNG
    media_image4.png
    382
    562
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    158
    546
    media_image5.png
    Greyscale


Regarding claim 10, the entire claim is regarded as an intended use and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II). The apparatus as taught by Arai would be capable of performing the intended use if the liquid level (depicted in Fig. 2) in the tank was full and contacting the bottom of both covers, where the fluid would also be overflowing the inner bath into the outer bath.
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (US Pub. 2006/0024213), as applied to claims 1-2, 4-6, and 9-10 above, and further in view of Heo (US Patent 6,398,904).
The limitations of claims 1-2, 4-6, and 9-10 are set forth above.
Regarding claim 3, Arai does not teach wherein the bottom wall of the first cover body and the bottom wall of the second cover body are inclined vertically downward toward a center of the inner tub.
However, Heo teaches wherein a bottom wall of a first cover body (Heo – C4, L23-29 and Figs. 2-3, left lower surface #24a of cover #24) and a bottom wall of a second cover body (Heo – C4, L23-29 and Figs. 2-3, right lower surface #24a of cover #24) are inclined vertically downward (see Fig. 3) toward a center of an inner tub (Heo – C3, L56 and Fig. 2, tank #20 of wet etching system).
Arai and Heo both teach wet etching apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the cover plates of Arai with the inclined vertically downward orientation of Heo. Heo teaches one would be motivated to do so in order to allow for condensed water on the cover to flow back down into the tank (Heo – .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US Pub. 2006/0024213), as applied to claims 1-2, 4-6, and 9-10 above, and further in view of Yokomizo (US Patent 5,503,171).
The limitations of claims 1-2, 4-6, and 9-10 are set forth above.
Regarding claim 7, Arai further teaches that the seal (cover plates 31) are made of PTFE, a fluororesin (Arai - [0037]).  
Arai does not teach the limitation wherein a material forming the seal has higher flexibility than a material forming the first cover body and the second cover body, since Arai is silent regarding the materials used in forming the first and second cover body.
However, Yokomizo teaches that first and second cover bodies are made from quartz (Yokomizo – C7, L20-22 and Fig. 2, cover member #33a comprises quartz).  
Arai and Yokomizo both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first and second cover bodies as taught by Arai to be fabricated from quartz, as taught by Yokomizo, since Yokomizo teaches quartz is a good erosion-resistant material (Yokomizo – C7, L21). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.


Regarding claim 8, Arai teaches that the seal (cover plates 31 of Fig. 2) are made of PTFE, a fluororesin (Arai - [0037]).  
Arai does not teach the limitation wherein the material forming the first cover body and the second cover body is quartz.
However, Yokomizo teaches that first and second cover bodies are made from quartz (Yokomizo – C7, L20-22 and Fig. 2, cover member #33a comprises quartz).  
Arai and Yokomizo both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first and second cover bodies as taught by Arai to be fabricated from quartz, as taught by Yokomizo, since Yokomizo teaches quartz is a good erosion-resistant material (Yokomizo – C7, L21). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Response to Arguments
Applicant is thanked for amendments to claim 3 to alleviate the indefinite claim language. As such, the rejection to claim 3 under section 112(b) is withdrawn. 

In regards to claim 1, Applicant argues that because Arai teaches an insert opening #27 which allegedly does not extend the full length of the sidewalls (Arai – Fig. 3), it does not meet the limitations of amended claim 1 reading “and the gap is formed along the entire length of the sidewall of the first cover body and the sidewall of the second cover body”. Respectfully, the Examiner disagrees.
While the Examiner had interpreted the opening #27 of Arai as “the gap” in the previous Office Action, the Examiner notes that it is reasonable to interpret the entire space between the inner surfaces of the plates #25 (including that of the opening #27) as “the gap”. As in the annotated Fig. 3 of Arai reproduced below, the space between each plate #25 results in a gap from one end of the apparatus to the other. Thus the overall gap consists of both the large “a” gap of #27, as well as the “b” gap between the plates themselves.
One of ordinary skill in the art would recognize that all surfaces, even polished ones, are full of troughs and valleys at the microscopic/nanoscopic level. These features create a contiguous open volume even between two surfaces that seem to be uniformly touching at the macroscopic level. This combined gap, interpreted as such, does extend along the entire length of both first and second cover body sidewalls. To support this assertion, the Examiner cites the evidentiary reference Goela (US Patent 7,722,441), which details the roughness inherent in most surfaces (Col. 3, Lines 16-32). As such, Arai still teaches the features of amended claim 1, and the arguments are not persuasive.

    PNG
    media_image2.png
    433
    456
    media_image2.png
    Greyscale


In regards to claim 3, the Examiner agrees that Arai does not exclusively teach the limitations of the claim, and has supplied the Heo reference in combination to teach the limitations of amended claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/AIDEN LEE/Primary Examiner, Art Unit 1718